Citation Nr: 1225345	
Decision Date: 07/20/12    Archive Date: 07/30/12

DOCKET NO.  04-02 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for fatigue, to include as a result of an undiagnosed illness. 

2.  Entitlement to service connection for muscle aches and joint pain, to include as a result of an undiagnosed illness. 

3.  Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Kitlas, Counsel
INTRODUCTION

The Veteran served in the Army Reserve.  He had a period of initial active duty for training (ACDUTRA) from July 1985 to November 1985.  He had a period of active military service which extended from November 1990 to May 1991. All of his claims stem from his period of active service in the 1990s.  He served in Saudi Arabia from January to May 1991. 

This matter is before the Board of Veterans' Appeals  (Board) on appeal from a June 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

This case was previously before the Board in August 2007 and December 2010, at which time the current appellate claims were remanded for additional development.  In December 2010, the Board found that the development directed by the August 2007 remand had been completed, but that further development was required with respect to the current appellate claims.  In pertinent part, the Veteran was to be accorded new VA medical examinations which addressed the nature and etiology of the claimed disabilities.  The Board acknowledges that such examinations were accomplished in January and February 2011.  However, for the reasons detailed below, the Board finds that these examinations are not in accord with the December 2010 remand directives and that further remand is required as a result of this deficiency.

As an additional matter, the Board notes that in August 2007, the appellate claims also included the issue of entitlement to service connection for PTSD.  However, service connection was established for PTSD by an April 2010 rating decision.  The documents assembled for the Board's review do not reflect the Veteran disagreed with the effective date for the establishment of service connection, or the initial ratings assigned for this disability.  In view of the foregoing, this issue has been resolved and is not on appeal before the Board.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997), and Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent evidence to the effect that the claim is plausible.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The Veteran seeks entitlement to service connection for muscle aches and joint pain as well as fatigue, all to include as due to an undiagnosed illness. 

Subject to various conditions, service connection may be granted for a disability due to undiagnosed illness of a veteran who served in the Southwest Asia Theater of operations during the Persian Gulf War.  Among the requirements are that there are objective indications of a chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as fatigue, signs or symptoms involving the skin, headache, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper and lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, and menstrual disorders.  The illness must become manifest during either active service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more, under the appropriate diagnostic code of 38 C.F.R. Part 4.  By history, physical examination, and laboratory tests, the disability cannot be attributed to any known clinical diagnosis.  There must be objective signs that are perceptible to an examining physician and other non-medical indicators that are capable of independent verification.  There must be a minimum of a six-month period of chronicity.  There must be no affirmative evidence that relates the illness to a cause other than being in the Southwest Asia Theater of operations during the Persian Gulf War. 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  If signs or symptoms have been medically attributed to a diagnosed (rather than undiagnosed) illness, the Persian Gulf War presumption of service connection does not apply.  VAOPGCPREC 8-98 (Aug. 3, 1998), 63 Fed. Reg. 56703 (1998). 

A qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following): (A) an undiagnosed illness; (B) the following medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms: (1) chronic fatigue syndrome; (2) fibromyalgia; (3) irritable bowel syndrome; or (4) any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness; or (C) any diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A. § 1117(d) warrants a presumption of service-connection.  38 C.F.R. § 3.317(a)(2)(i).  The term medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).  Objective indications of chronic disability include both signs, in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3). 

Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4). 

As detailed in the December 2010 remand, the Veteran's service treatment records reveal that in December 1983 the Veteran was treated after injuring his right shoulder.  In a February 1993 Report of Medical History, a physician noted that the Veteran was involved in an automobile accident (High Mobility Multipurpose Wheeled Vehicle accident) in 1989.  The Veteran suffered a fracture of the left wrist and a dislocated right shoulder.  The physician noted that there were no chronic problems due to this accident. 

Private chiropractor notes, dated December 2000 to November 2008, reveal that the Veteran has been treated consistently for restricted joint function of the cervical, thoracic, and lumbar spines.  These notes reveal that the Veteran was diagnosed with muscle spasm, lumbar region segmental dysfunction, segmental dysfunction of multiple cervical vertebrae, spinal dysfunction due to instability, strain/sprain of the cervical spine, strain/sprain of the lumbar spine, cervical spine facet syndrome, thoracic segmental/somatic dysfunction, lumbar region segmental dysfunction, myofascial pain syndrome, occipitocervical dysfunction, sacroiliac dysfunction, facet syndrome of the lumbar spine, facet syndrome of the cervical spine, short leg syndrome, and neuralgia.  The treatment notes also revealed indications of muscle rigidity and tightness with pain and tension on palpation. In a chiropractic record dated in September 2001, the Veteran was noted to have been in a motor vehicle accident in May 2001 that had caused an increase in his spinal dysfunction. In addition, in June 2007 the Veteran was noted to have been involved in another motor vehicle accident.  However, the Veteran's chiropractic treatment notes do not associate the Veteran's muscle aches, joint pain, and/or fatigue with the Veteran's active service, including the Veteran's reported accident in service. 

In a treatment note, dated in May 2001, the Veteran was diagnosed with fatigue. In July 2001 the Veteran underwent a private magnetic resonance imaging (MRI) scan of the neck.  The Veteran reported neck pain with radiation into the shoulders.  The MRI scan revealed no evidence of disc herniation or spinal stenosis. 

In May 2002 the Veteran was afforded a VA Compensation and Pension (C&P) general examination.  The Veteran reported that he had generalized fatigue, muscle aches, and joint pain.  He stated that it was particularly bothersome in his neck, shoulders and knees.  Examination of the musculoskeletal system revealed full range of motion in all joints, no tenderness, erythema, or swelling, and no tender points of fibromyalgia.  Muscle strengths were found to be normal with no atrophy of any major muscle groups.  There were no sensory deficits by pinprick.  The examiner rendered the impression of muscle aches, joint pains, and fatigue of an unknown etiology. 

In June 2002 the Veteran was afforded a VA C&P Persian Gulf War (PGW) protocol examination.  The Veteran complained of frequent episodes of muscle aches, joint pain, and fatigue. He reported that the joint pain typically involved the large joints and that it was more stiffness than actual sharp pain.  The Veteran was diagnosed with subjective complaints of muscle and joint ache with associated fatigue.  The examiner noted that there was no evidence of focal lesion or etiology of subjective complaints.  The examiner indicated that the Veteran's muscle aches, joint pain, and fatigue may be somatic manifestations of a mental disorder. 

In a VA treatment note, dated in July 2004, the Veteran was reported to be diagnosed with arthritis.  In February 2005 the Veteran complained that his joint pain was getting worse.  The Veteran reported that the pain was in the anterior right shoulder and that he has had an injection in the right shoulder.  Examination revealed that the Veteran's right shoulder was tender to touch.  The Veteran was diagnosed with questionable bursitis of the right shoulder.  In April 2005, he was diagnosed as having bursitis, subcromial. 

In March 2006 the Veteran complained of joint pain, specifically right knee pain when he kneeled.  The Veteran was noted to have polyarthralgia with subacromial bursitis of the shoulder and probable bursitis of the right knee.  The Veteran was noted to have undergone an arthroscopy of the right knee to repair a torn meniscus in April 2006. 

In a VA treatment note dated in May 2006 the Veteran was diagnosed with joint pain with morning stiffness.  In May 2006 the Veteran underwent multiple computed tomography (CT) scans and no acute or remarkable findings were found. In July 2006 the Veteran was diagnosed with subacromial bursitis and arthritis.  In August 2006 the Veteran was diagnosed with polyarthralgias. 

In August 2008 the Veteran underwent an MRI scan of the cervical spine.  The test revealed a bulging disc at C4-5 with bilateral foraminal narrowing and canal stenosis and a bulging disc at C5-6 with a mild foraminal narrowing bilaterally. 

In March 2010 a medical opinion was obtained regarding the Veteran's complaints of muscle and joint pain and fatigue.  The opinion was rendered that the Veteran's muscle and joint pain and fatigue were not due to or a result of the Veteran's PTSD.  However, no opinion has been obtained regarding whether the Veteran's diagnosed disabilities are related to service. 

The Veteran seeks entitlement to service connection for an acquired psychiatric disorder, other than PTSD. The Veteran's service treatment records do not reveal any complaint, diagnosis, or treatment for any acquired psychiatric disorder. 

In September 2001 the Veteran was diagnosed with anxiety with tension headaches. 

In May 2002 the Veteran was afforded a VA C&P psychiatric examination.  The Veteran reported occasional nightmares and flashbacks.  The Veteran had mild avoidance, increased arousal, hypervigilance, exaggerated startled response, and immense irritability. The Veteran was also noted to have anxiety symptoms.  The Veteran was diagnosed with anxiety disorder and PTSD. 

In June 2002 the Veteran was afforded a VA C&P Persian Gulf War (PGW) protocol examination.  The Veteran reported increased arousal, hypervigilance, and immense irritability.  He complained of some anxiety when he had worry and associated muscle tension.  The Veteran was diagnosed with anxiety disorder. 

In the Veteran's notice of disagreement, dated in September 2002, the Veteran associated his anxiety disorder with his PTSD. 

In May 2004 the Veteran was diagnosed with adjustment disorder with depression and anxiety.  In December 2005 the Veteran was diagnosed with adjustment disorder.  In October 2008 the Veteran was noted to have obsessive compulsive disorder and anxiety neurosis.  The Veteran was again diagnosed with obsessive compulsive disorder in January 2009, March 2009, April 2009, and October 2009. 

In January 2010 the Veteran was afforded a VA C&P psychiatric examination.  The Veteran reported that he experienced observing ten to hundreds of dead bodies burning.  He stated that he participated in killing the enemy.  After examination, the Veteran was diagnosed with chronic, moderate PTSD.  The examiner rendered the opinion that the Veteran's PTSD is at least as likely as not caused by or a result of the Veteran's stated military stressor.  The examiner provided the rationale that the Veteran's symptoms were consistent with a diagnosis of PTSD, including hypervigilence, exaggerated startle response, irritability, isolation, emotional numbing, distrust, insomnia, nightmares, flashbacks, intrusive thoughts, and poor concentration.  The examiner noted that the diagnosis and the opinion were based upon the Veteran's military records, review of the claims file, treatment records, clinical evaluation, review of recent research, and the DSM-IV diagnostic criteria.  The Veteran was noted to receive treatment for both obsessive compulsive disorder and PTSD; however, the examiner stated that the Veteran's symptoms were more consistent with hypervigilance associated with PTSD rather than a separate disorder.  However, the examiner stated that a diagnosis of obsessive compulsive disorder was deferred. In addition, the examiner noted that the hyperarousal, avoidance, and intrusive memories increase anxiety and depression as well as irritability and interfere with social and occupational function. 

In view of the foregoing, the Board determined in December 2010 that further development was still required in this case to include new VA medical examinations to clarifiy the nature and etiology of the Veteran's claimed disabilities.  For example, in regard to his joint pain and fatigue claims, the Board noted that the Veteran had been diagnosed as having muscle spasm, lumbar region segmental dysfunction, segmental dysfunction of multiple cervical vertebrae, spinal dysfunction due to instability, strain/sprain of the cervical spine, strain/sprain of the lumbar spine, cervical spine facet syndrome, thoracic segmental/somatic dysfunction, lumbar region segmental dysfunction, myofascial pain syndrome, occipitocervical dysfunction, sacroiliac dysfunction, facet syndrome of the lumbar spine, facet syndrome of the cervical spine, short leg syndrome, and neuralgia.  He has also been diagnosed as having right shoulder bursitis, subcromial, and has had a right knee torn meniscus repaired.  The Board directed that on the new examination, the examiner was to set forth all diagnoses that were found following a physical examination and reconcile those diagnoses with the other diagnoses of record, to the extent that such was possible.  The examiner was also to provide an opinion regarding whether any currently diagnosed right shoulder disability was at least as likely as not (a 50 percent or higher probability) the result of right shoulder injury in service or was otherwise related to service.  With respect to any other diagnosed disabilities, the examiner was to provide an opinion as to whether it was at least as likely as not that any diagnosed disability began in or was related to active service.  Moreover, the examiner was to opine as to whether, in addition to any diagnosed disabilities, the Veteran has muscle aches, joint pain, and/or a fatigue disorder that were attributable to an undiagnosed illness or a medically unexplained chronic multisymptom illness that was defined by a cluster of signs or symptoms such as chronic fatigue syndrome or fibromyalgia. 

The February 2011 VA medical examination included diagnoses of bicep tendonitis bilateral, R>L; mild degenerative joint disease, bilateral shoulder; mild degenerative joint disease, bilateral knee; cervical strain; lumbar strain; and peripheral sensory impairment, left upper limb.  The examination also noted that the Veteran had symptoms indicative of fibromyalgia, to include unexplained fatigue, paresthesias, headache, alternating diarrhea and constipation, abdominal cramps, abdominal bloating, depression, and musculoskeletal symptoms.  Nevertheless, the examiner concluded that the Veteran did not satisfy the criteria for a diagnosis of fibromyalgia.  Further, the examiner provided an opinion to the effect that the Veteran's current right shoulder was not related to service.  

The Board notes, however, that the February 2011 VA examiner did not address the etiology of the other diagnosed conditions as directed by the Board's December 2010 remand directives, to include whether muscle aches, joint pain, and/or a fatigue disorder was attributable to an undiagnosed illness.  Moreover, while the examiner concluded the Veteran did not have fibromyalgia, it was not indicated whether the Veteran could have chronic fatigue syndrome or some other medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms.  It is also not clear to what extent the examiner reconciled the findings on this VA examination with the other diagnoses of record.

Similarly, in regard to the acquired psychiatric disorder claim, the Board noted in December 2010 that the Veteran was diagnosed as having anxiety, depression, adjustment disorder and obsessive compulsive disorder (OCD).  If any of these four conditions were not found on examination, the examiner was to reconcile the diagnosis or diagnoses found on examination with these diagnoses.  Further, the examiner was to opine as to whether it was at least as likely as not (a 50 percent or greater probability) that any psychiatric disorder, other than PTSD, found to be present was related to or had its onset during service.  If the response was negative, the examiner was to address whether the Veteran had a disability that was at least as likely as not due to PTSD.  If not, was it at least as likely as not that the Veteran had a disability that was aggravated (i.e., permanently worsened) beyond its natural progression by PTSD.  The rationale for all opinions expressed was to be provided in a legible report. 

The January 2011 VA psychiatric examination diagnosed PTSD, by history; and depressive disorder not otherwise specified (NOS).  Further, the examiner provided an opinion that the Veteran's depressive disorder was not directly related to service, nor was it caused or aggravated by his service-connected PTSD.  Moreover, the examiner noted that while the record indicated the Veteran was treated for OCD, he did not satisfy the full criteria for OCD at that time.  In other words, the examiner reconciled his findings with respect to this previous diagnosis.  However, the examiner did not address the prior diagnoses of anxiety and/or adjustment disorder, as directed by the Board's December 2010 remand.

In view of the foregoing, the Board must find that the January and February 2011 VA medical examinations are not in accord with the Board's remand directives.  As such, they are not adequate for resolution of this case.  The Court has held that "a remand by ... the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders.  We hold further that a remand by ... the Board imposes upon the Secretary of Veterans Affairs a concomitant duty to ensure compliance with the terms of the remand."  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Further, the Court has held once VA undertakes an examination, even if not required to do so, an adequate one must be produced.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also 38 C.F.R. § 4.2 (stating that if the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).  Consequently, the Board concludes that a remand is required in order to obtain clarification from the January and February 2011 VA examiners regarding the Veteran's claims.  If the original examiner(s) are unavailable, then the requested opinions should be obtained from another appropriately qualified clinician.  If a new examination is deemed necessary, then one should be provided.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.).  

Since a new examination may be necessary in the instant case, the Veteran is hereby informed that 38 C.F.R. § 3.326(a) provides that individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  The provisions of 38 C.F.R. § 3.655 addresses the consequences of a veteran's failure to attend scheduled medical examinations.  That regulation at (a) provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination, action shall be taken.  At (b) it is provided that when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  However, when the examination is scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.

The Board further finds that the Veteran should be notified of how to substantiate his claim for a service-connected psychiatric disability as secondary to PTSD.  

In addition, any outstanding treatment records regarding the Veteran's claimed fatigue, muscle aches and joint pain, and psychiatric disorder should be obtained while this case is on remand.  In this regard, the Veteran seeks treatment through VA, so records dating from October 2011 should be obtained.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record).  In addition, the Veteran reported that Dr. Leffers performed knee surgery on him in 2006.  While the RO attempted to obtain the records on one occasion there is no indication that the Veteran was notified of the inability to obtain records pursuant to 38 C.F.R. § 3.159(e).  The Veteran also reported that he saw a private counselor several times in 1998, that he sought assistance through his employer, that he saw a private neurologist in 2006, as well as Dr. Malka.  The Veteran should be asked to either provide the records or authorization such that VA can attempt to obtain the records on his behalf.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with notice pursuant to 38 C.F.R. § 3.159 as to how to substantiate his claim for service connection for a psychiatric disorder as secondary to his service-connected PTSD.

2.  Obtain relevant VA treatment records pertaining to the Veteran that date from October 2011.  

3.  The AMC/RO should advise the Veteran that he can either submit records or authorization allowing VA to attempt to obtain records from medical care providers who have treated the Veteran for the claimed disorders/symptoms, including those of Dr. Leffer, Dr. Malka, the private counselor he saw in 1998, records of counseling obtained through his employer, and records from the private neurologist he saw in 2006.  After securing any necessary release, the AMC/RO should obtain those records not on file.

If, after making reasonable efforts to obtain named records the AMC is unable to secure same, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

4.  After obtaining any additional records to the extent possible, the Veteran's claims folder should be made available to the January 2011 VA examiner for review and clarification of the opinion expressed in that report.  The examiner should address whether the psychiatric disorders, including anxiety disorder and adjustment disorder, that were diagnosed by VA medical providers, at least as likely as not (50 percent or greater probability) are related to or had their onset during service.  Please provide a complete rationale for the opinions.

The examiner must also address whether such disorders are at least as likely as not due to or caused by PTSD.  Please provide a complete rationale for the opinions.

Also, is it at least as likely as not that the disorders, including depression, have been aggravated (i.e., worsened) beyond their natural progression by PTSD.  Please provide a complete rationale for the opinions.

If the original examiner is unavailable, then the requested opinions should be obtained from another appropriately qualified clinician.  If a new examination is deemed necessary, then one should be provided.

5.  The Veteran's claims folder should also be made available to the February 2011 VA examiner for review and clarification of the opinion expressed in that report.  Specifically, the examiner must indicate whether it is at least as likely as not (50 percent or greater likelihood) that the disabilities diagnosed on examination, in addition to the right shoulder disorder, began in or are otherwise related to active service.  A complete rationale must be provided for each opinion.

In addition, the examiner must indicate whether the claimed fatigue, muscle aches and/or joint pains are at least as likely as not due to any undiagnosed illness or a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms other than fibromyalgia, to include whether the Veteran does or does not have chronic fatigue syndrome.  A complete rationale must be provided for each opinion.

If the original examiner is unavailable, then the requested opinions should be obtained from another appropriately qualified clinician.  If a new examination is deemed necessary, then one should be provided.

6.  Thereafter, the AMC/RO should review the claims folder to ensure that the foregoing requested development has been completed.  In particular, the AMC/RO should review the examination reports to ensure that they are responsive to and in compliance with the directives of this remand and if not, the AMC/RO should implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing any additional development deemed necessary, the AMC/RO should readjudicate the issues on appeal in light of any additional evidence added to the records assembled for appellate review.  If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC), which considers 38 C.F.R. § 3.310 in connection with the claim for service connection for a psychiatric disorder other than PTSD, and provides an opportunity to respond. 

The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


